DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 110b, 120b, 123c.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 7, 10, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (CN20952553U).
As to claim 1, Chen discloses a wavelength conversion element (Fig. 4a; 100a) wavelength converter), comprising a substrate (Fig. 2; 110 substrate) and a wavelength conversion layer (120 wavelength conversion layer or 120+140+150), wherein: the substrate (110) has a bearing surface (top surface of 110)  and a first positioning portion (portion of top surface of 110 at 112 transitioning region), and the first positioning portion is located on the bearing surface (Fig. 2); and the wavelength conversion layer (120 or 120+140+150) is disposed on the bearing surface and has a second positioning portion corresponding to the first positioning portion (See Fig. 2), and the second 

As to claim 6, Chen discloses wherein the wavelength conversion element (120) comprises a plurality of the wavelength conversion layers (page 3 paragraph beginning “The turntable…” which mentions multiple wavelength conversion layers 120), and the wavelength conversion layers have identical or different thicknesses (must be either one or the other.) in a direction perpendicular (see Fig. 2) to the bearing surface (upper surface of 110).

As to claim 7, Chen discloses wherein the wavelength conversion element (100a) comprises a plurality of the wavelength conversion layers (page 3 paragraph beginning “The turntable…” which mentions multiple wavelength conversion layers 120), and the wavelength conversion layers have identical or different densities (They will either have one or the other.).

As to claim 10, Chen discloses a projection apparatus (Fig. 7; 200 lighting system), comprising an illumination system (200), a light valve (220 light valve) and a projection lens (230 projection lens), the illumination system being adapted to provide an illumination beam (L1 illumination b.), the light valve (220) being disposed on a transmission path of the illumination beam to convert the illumination beam into an image beam (L2 image strip), the projection lens (230) being disposed on a 

As to claim 15, Chen discloses wherein the wavelength conversion element (120) comprises a plurality of the wavelength conversion layers (page 3 paragraph beginning “The turntable…” which mentions multiple wavelength conversion layers 120), and the wavelength conversion layers have identical or different thicknesses (must be either one or the other.) in a direction perpendicular (see Fig. 2) to the bearing surface (upper surface of 110/111 face).

As to claim 16, Chen discloses wherein the wavelength conversion element (120) comprises a plurality of the wavelength conversion layers (page 3 paragraph beginning “The turntable…” which mentions multiple wavelength conversion layers 120), and the wavelength conversion layers have identical or different densities (They will either have one or the other.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN209525553U).
Regarding claims 8 and 17, Chen discloses the invention as described above except for wherein the wavelength conversion layer has a plurality of radial widths.
Chen teaches the wavelength conversion layer has a radial width.  Additionally, the applicant’s disclosure does not establish any new and unexpected result for the 

Regarding claims 9 and 18, Chen discloses wherein the wavelength conversion layer (Fig. 2,4A; 120) has an outer edge away from a center of the substrate in a radial direction of the substrate (110) except for, and a thickness of the outer edge in a direction perpendicular to the bearing surface is decreased along the radial direction of the substrate in a direction away from the center of the substrate.
Chen teaches and a thickness of the outer edge in a direction perpendicular to the bearing surface is along the radial direction of the substrate in a direction away from the center of the substrate (see Fig. 2).  Additionally, the applicant’s disclosure does not establish any new and unexpected result for the limitation “and a thickness of the outer edge in a direction perpendicular to the bearing surface is decreased along the radial direction of the substrate in a direction away from the center of the substrate”.  It would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to contemplate the outer edge of Chen with the limitation “and a thickness of the outer edge in a direction perpendicular to the bearing surface is decreased along the radial direction of the substrate in a direction away from the center .

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN209525553U) in view of Chen (CN103792635A:”Chen2”).
Regarding claims 8 and 17, Chen discloses the invention as described above except for wherein the wavelength conversion layer has a plurality of radial widths.
Chen2 teaches wherein the wavelength conversion layer (Fig. 2A; 312a+312d) has a plurality of radial widths (Fig. 2A; width of 312a+312d and width of just 312a).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use plurality of radial widths as taught by Chen2 for the widths as disclosed by Chen to utilize the providing more or less of a wavelength conversion color at different ring locations (Fig. 2A; abstract).
		
	

Allowable Subject Matter
Claims 2-5 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:
wherein the first positioning portion comprises a plurality of first positioning structures, the wavelength conversion layer has an inner edge close to a center of the substrate and an outer edge away from the center of the substrate in a radial direction of the substrate, the second positioning portion comprises a plurality of second positioning structures disposed at the inner edge and the outer edge, and the first positioning structures are adapted to engage with the second positioning structures are not disclosed. 
The closest prior art are Chen (CN209525553U) and Hsieh et al. (CN207851495U). While Chen discloses a wavelength conversion element (Fig. 4a; 100a) wavelength converter), comprising a substrate (Fig. 2; 110 substrate) and a wavelength conversion layer (120 wavelength conversion layer or 120+140+150) and Hsieh discloses a wavelength conversion element (100 wavelength convert wheel), comprising a substrate (120 turntable) and a wavelength conversion layer (130 wavelength conversion layer), wherein: the substrate (121) has a bearing surface (121 internal ring portion)  and a first positioning portion (150 glue line). Neither Chen nor Hsieh disclose or suggest in summary wherein the first positioning portion comprises a plurality of first positioning structures, the wavelength conversion layer has an inner edge close to a center of the substrate and an outer edge away from the center of the substrate in a radial direction of the substrate, the second positioning portion comprises a plurality of second positioning structures disposed at the inner edge and the outer edge, and the first positioning structures are adapted to engage with the second positioning structures.
wherein the first positioning portion comprises a first positioning structure, the wavelength conversion layer has an inner edge close to a center of the substrate and an outer edge away from the center of the substrate in a radial direction of the substrate, the second positioning portion is a counterweight portion extending from the inner edge of the substrate to the center of the substrate, the first positioning structure is protruded from the bearing surface, and the first positioning structure and the counterweight portion are respectively engaged with each other are not disclosed. 
The closest prior art are Chen (CN209525553U) and Hsieh et al. (CN207851495U). While Chen discloses a wavelength conversion element (Fig. 4a; 100a) wavelength converter), comprising a substrate (Fig. 2; 110 substrate) and a wavelength conversion layer (120 wavelength conversion layer or 120+140+150) and Hsieh discloses a wavelength conversion element (100 wavelength convert wheel), comprising a substrate (120 turntable) and a wavelength conversion layer (130 wavelength conversion layer), wherein: the substrate (120) has a bearing surface (1222 wavelength converting region)  and a first positioning portion (150 glue line). Neither Chen nor Hsieh disclose or suggest in summary wherein the first positioning portion comprises a first positioning structure, the wavelength conversion layer has an inner edge close to a center of the substrate and an outer edge away from the center of the substrate in a radial direction of the substrate, the second positioning portion is a counterweight portion extending from the inner edge of the substrate to the center of the substrate, the first positioning structure is protruded from the bearing surface, and the first positioning structure and the counterweight portion are respectively engaged with each other.
Claim 11 is allowable because limitations the projection apparatus, wherein the first positioning portion comprises a plurality of first positioning structures, the wavelength conversion layer has an inner edge close to a center of the substrate and an outer edge away from the center of the substrate in a radial direction of the substrate, the second positioning portion comprises a plurality of second positioning structures disposed at the inner edge and the outer edge, and the first positioning structures are adapted to engage with the second positioning structures are not disclosed. 
The closest prior art are Chen (CN209525553U) and Hsieh et al. (CN207851495U). While Chen discloses a projection apparatus (Fig. 2; 200 lighting system), comprising an illumination system (200), a light valve (220 light valve) and a projection lens (230 projection lens) and Hsieh discloses a projection apparatus (Fig. 8; 200 projection arrangement), comprising an illumination system (210 lighting system), a light valve (220 light valve) and a projection lens (230 projection lens). Neither Chen nor Hsieh disclose or suggest in summary wherein the first positioning portion comprises a plurality of first positioning structures, the wavelength conversion layer has an inner edge close to a center of the substrate and an outer edge away from the center of the substrate in a radial direction of the substrate, the second positioning portion comprises a plurality of second positioning structures disposed at the inner edge and the outer edge, and the first positioning structures are adapted to engage with the second positioning structures.
wherein the first positioning portion comprises a first positioning structure, the wavelength conversion layer has an inner edge close to a center of the substrate and an outer edge away from the center of the substrate in a radial direction of the substrate, the second positioning portion is a counterweight portion extending from the inner edge to the center of the substrate, the first positioning structure is protruded from the bearing surface, and the first positioning structure and the counterweight portion are respectively engaged with each other are not disclosed. 
The closest prior art are Chen (CN209525553U) and Hsieh et al. (CN207851495U). While Chen discloses a projection apparatus (Fig. 2; 200 lighting system), comprising an illumination system (200), a light valve (220 light valve) and a projection lens (230 projection lens) and Hsieh discloses a projection apparatus (Fig. 8; 200 projection arrangement), comprising an illumination system (210 lighting system), a light valve (220 light valve) and a projection lens (230 projection lens). Neither Chen nor Hsieh disclose or suggest in summary wherein the first positioning portion comprises a first positioning structure, the wavelength conversion layer has an inner edge close to a center of the substrate and an outer edge away from the center of the substrate in a radial direction of the substrate, the second positioning portion is a counterweight portion extending from the inner edge to the center of the substrate, the first positioning structure is protruded from the bearing surface, and the first positioning structure and the counterweight portion are respectively engaged with each other.
The remaining claims are allowable due to their dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614. The examiner can normally be reached 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875